Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in an interview with Applicant’s representative, Mr. Siraj Husain, on 6/29/2021.
++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++
1.	(Currently Amended)  A computer-implemented method comprising:
obtaining, by a computing system, information describing a static map of a geographic location, wherein the static map is determined based at least in part on [[a]] at least one three-dimensional representation[[s]] of the geographic location captured by one or more sensors of one or more vehicles;
generating, by the computing system, at least one training example that includes visual features and a corresponding label based on an unsupervised process for generating training examples, wherein the visual features are extracted based on the static map and the at least one three-dimensional representation of the geographic location, and wherein generating the at least one training example comprises:
	determining, by the computing system, one or more contiguous voxels associated with the static map based on respective probabilities associated with the one or more contiguous voxels, wherein each voxel of the one or more contiguous voxels is associated with a probability that indicates whether a static object or a dynamic object is represented within the voxel;

applying, by the computing system, the at least one machine learning model to determine whether an object is a static object or a dynamic object.

2.	(Previously Presented)  The computer-implemented method of claim 1, wherein the one or more sensors include one or more optical cameras and Light Detection And Ranging (LiDAR) sensors. 

3.	(Previously Presented)  The computer-implemented method of claim 1, wherein generating the at least one training example further comprises:
determining, by the computing system, the one or more contiguous voxels have a low threshold probability of corresponding to a static object; and
extracting, by the computing system, the visual features from a region in the at least one three-dimensional representation of the geographic location that corresponds to the one or more contiguous voxels associated with the static map.

4.	(Previously Presented)  The computer-implemented method of claim 3, further comprising:
determining, by the computing system, the corresponding label for the visual features based on the one or more contiguous voxels having the low threshold probability of corresponding to the static object.

5.	(Previously Presented)  The computer-implemented method of claim 3, wherein the at least one three-dimensional representation of the geographic location includes at least a point cloud representation of the geographic location and a corresponding image-based representation of the geographic location.


projecting, by the computing system, the one or more contiguous voxels onto the corresponding image-based representation of the geographic location.

7.	(Previously Presented)  The computer-implemented method of claim 1, wherein generating the at least one training example further comprises:
determining, by the computing system, the one or more contiguous voxels have a high threshold probability of corresponding to a static object; 
extracting, by the computing system, the visual features from a region in the at least one three-dimensional representation of the geographic location that corresponds to the one or more contiguous voxels associated with the static map; and
determining, by the computing system, the corresponding label for the visual features based on the one or more contiguous voxels having the high threshold probability of corresponding to the static object.

8.	(Previously Presented)  The computer-implemented method of claim 1, further comprising:
determining, by the computing system, at least one three-dimensional representation of a different geographic location, the at least one three-dimensional representation of the different geographic location including a point cloud representation and a corresponding image-based representation of the different geographic location;
determining, by the computing system, one or more dynamic objects that are represented in the at least one three-dimensional representation of the different geographic location based on provision of the image-based representation to the at least one machine learning model; and
removing, by the computing system, the one or more dynamic objects from the at least one three-dimensional representation of the different geographic location.

9.	(Previously Presented)  The computer-implemented method of claim 8, wherein the one or more dynamic objects are excluded from a static map generated for the different geographic location.

10.	(Previously Presented)  The computer-implemented method of claim 1, further comprising:
determining, by the computing system, visual data associated with the geographic location;
determining, by the computing system, at least one object represented in the visual data; and
determining, by the computing system, whether the at least one object is a static object or a dynamic object based at least in part on the static map.

11.	(Currently Amended)  A system comprising:
at least one processor; and
a memory storing instructions that, when executed by the at least one processor, cause the system to perform:
obtaining information describing a static map of a geographic location, wherein the static map is determined based at least in part on [[a]] at least one three-dimensional representation[[s]] of the geographic location captured by one or more sensors of one or more vehicles;
generating at least one training example that includes visual features and a corresponding label based on an unsupervised process for generating training examples, wherein the visual features are extracted based on the static map and the at least one three-dimensional representation of the geographic location, and wherein generating the at least one training example comprises:
	determining one or more contiguous voxels associated with the static map based on respective probabilities associated with the one or more contiguous voxels, wherein each voxel of the one or more contiguous voxels is associated with a probability that indicates whether a static object or a dynamic object is represented within the voxel;
training at least one machine learning model to distinguish between static objects and dynamic objects in visual data based on the at least one training example, wherein the at least one machine learning model is trained based on an unsupervised learning process; and
applying the at least one machine learning model to determine whether an object is a static object or a dynamic object.

12.	(Previously Presented)  The system of claim 11, wherein the static object and the dynamic object are located in different regions of the static map. 

13.	(Currently Amended)  The system of claim 11, wherein instructions for generating the at least one training example further cause[[s]] the system to perform:
determining the one or more contiguous voxels have a low threshold probability of corresponding to a static object; and
extracting the visual features from a region in the at least one three-dimensional representation of the geographic location that corresponds to the one or more contiguous voxels associated with the static map.

14.	(Previously Presented)  The system of claim 13, wherein the instructions further cause the system to perform:
determining the corresponding label for the visual features based on the one or more contiguous voxels having the low threshold probability of corresponding to the static object.

15.	(Previously Presented)  The system of claim 13, wherein the at least one three-dimensional representation of the geographic location includes at least a point cloud representation of the geographic location and a corresponding image-based representation of the geographic location.

16.	(Currently Amended)  A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform:
obtaining information describing a static map of a geographic location, wherein the static map is determined based at least in part on [[a]] at least one three-dimensional representation[[s]] of the geographic location captured by one or more sensors of one or more vehicles;
generating at least one training example that includes visual features and a corresponding label based on an unsupervised process for generating training examples, wherein the visual features are extracted based on the static map and the at least one three-dimensional representation of the geographic location, and wherein generating the at least one training example comprises:
	determining one or more contiguous voxels associated with the static map based on respective probabilities associated with the one or more contiguous voxels, wherein each voxel of the one or more contiguous voxels is associated with a probability that indicates whether a static object or a dynamic object is represented within the voxel;
training at least one machine learning model to distinguish between static objects and dynamic objects in visual data based on the at least one training example, wherein the at least one machine learning model is trained based on an unsupervised learning process; and
applying the at least one machine learning model to determine whether an object is a static object or a dynamic object.

17.	(Previously Presented)  The non-transitory computer-readable storage medium of claim 16, wherein the one or more sensors include one or more optical cameras and Light Detection And Ranging (LiDAR) sensors. 

18.	(Currently Amended)  The non-transitory computer-readable storage medium of claim 16, wherein instructions for generating the at least one training example further cause[[s]] the computing system to perform:
determining the one or more contiguous voxels have a low threshold probability of corresponding to a static object; and
extracting the visual features from a region in the at least one three-dimensional representation of the geographic location that corresponds to the one or more contiguous voxels associated with the static map.

19.	(Previously Presented)  The non-transitory computer-readable storage medium of claim 18, wherein the instructions further cause the computing system to perform:
determining the corresponding label for the visual features based on the one or more contiguous voxels having the low threshold probability of corresponding to the static object.

	20.	(Previously Presented)  The non-transitory computer-readable storage medium of claim 19, wherein the at least one three-dimensional representation of the geographic location includes at least a point cloud representation of the geographic location and a corresponding image-based representation of the geographic location.

++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a method, a computer readable storage medium, and a system configured for detecting dynamic objects based on a static map of a geographic location by: (1) obtaining the static map based on a three-dimensional (3D) representation of the geographic location captured by one or more sensors of one or more vehicles: (2) generating a training example that includes visual features and a corresponding label based on an unsupervised process for generating training examples, wherein the visual features are extracted based on the static map and the 3D representation, and wherein generating the training example comprises determining one or more contiguous voxels associated with the static map based on respective probabilities associated with the contiguous voxels, wherein each voxel of the contiguous voxels is associated with a probability that indicates whether a static object or a dynamic object is represented within the voxel; (3) training a machine learning model to distinguish between static objects and dynamic objects in visual data based on the training example, wherein the machine learning model is trained based on an unsupervised learning process; and (4) applying the machine learning model to determine whether an object is a static object or a dynamic object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613